1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                               Case No. CV 21-02441 AB (GJSx)
11     ROBERT GENOVA, an individual
       and DORA GENOVA, an individual,
12                                               ORDER DISMISSING CIVIL ACTION
13                    Plaintiffs,

14    v.

15
       GENERAL INSURANCE
16
       COMPANY OF AMERICA; a
17     corporation; and DOES 1-30,
18     inclusive,

19                    Defendants.

20
           THE COURT having been advised by counsel that the above-entitled action has
21
     been settled;
22
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
23
     costs and without prejudice to the right, upon good cause shown within 45 days, to re-
24
     open the action if settlement is not consummated. This Court retains full jurisdiction
25   over this action and this Order shall not prejudice any party to this action.
26
     Dated: June 3, 2021       _______________________________________
27
                                    ANDRÉ BIROTTE JR.
28                                  UNITED STATES DISTRICT JUDGE
                                                1.
